Title: To Benjamin Franklin from Patience Wright, 30 July 1782
From: Wright, Patience
To: Franklin, Benjamin


Honor’d Sir
London July 30th 1782
After my most hearty and Sincer love to you and your grandson—Friends &ce.
I have The pleasure to tell you my hopes is more fixt on you then Ever My Inthuizam encreases Evry day and from good authority Can Say my politicall Creed is well founded: you will be Very Shortly Calld upon by the People—. (Providence Whome I trust) will Call all the wise honest hearted togethr and EXPOSE this Shameful Condoctt of Weckedness: our People are now in good Earnest to be wise and use those powers god and nature has gave them: now is the time for our great and good men to apeare in the behalf of a Ingured and opressd People and do Honor to themselves and to mankind My Confidence in you and high Esteem for Mr Wm Frankling togethr with the Courage Condoct and wisdom of our good men belonging to the diferent Soceatys: will oblige the devil to flye and then the Authors of war will go also with him: and peace and Plenty take Place the Publick Funds is what Keeps all back Pray help our Credit: you Can do it and give the good offic that help to the Bank So Nessecery; a letter in [torn: our(?)] Credet and a line of Friendship to us will bring Thousands your Friends and make Peace on the most Honourable terms to all Nations— Our Manufacterors are going off per way of Ireland to America and the Lyoal town of Manchester feals the effects of Sound Polecy abroad we now are Eassy things work Round to the grand Reform our old friend Strahn with others is a Patroat it Causes much Chearful Conversation to See Inns and outs— This deferint hops and fears while our great man thinks himself very Safe in his Army with the art and deception of his Consort and his first Servants &c Ms Stephenson is well Mrs Hustson sends her love to you and wishs much that I had Calld on her to acompany me to Paris you may See more of your old friends then you Expect if we dont prevent them by Sending for you to DOVER as is Expected by me and others of Strong Faith— I have had the honor to See and hope with good Reasin I beleve my arrivall in London was attended with good: as my opertunitys is great and I find a disposistion to Speak proper truth.
I am very hapy to here by mr whitford and others that My Son is Painting you Portrite We Expect a ordr from the Comon Councill very soon and So by the ordrs of the City or Part of them for your Picture to be Painted by Jos Wright and presented to those or to whome or where it may do most Honour—the perticulrs are now in Contemplation a few weeks will determen so Pleasing a Vote and So proper act at this time when all Parties Seem to be more in ther Sence, and Joyne with me in wishing to Shew all Possable Testimonies of their love and high Esteem to you by making Publick Declaration and gloring in ther doing Justece to great Men
P. Wright
 
Addressed: For His Exelency / B. Frankling / Passey
Notation: Wright 30 July—1782.
